Case 3:21-cr-00050-TJC-JBT Document1 Filed 05/19/21 Page 1 of 3 PagelD 1

7 fr
ton

+ ee

UNITED STATES DISTRICT COURT, .., fda ns
MIDDLE DISTRICT OF FLORIDA “4)'#) 63 8 SET]
JACKSONVILLE DIVISION Soy,

UNITED STATES OF AMERICA
Vv. CASE NO. 3:21-cr- S0-TIC-S BT
21 U.S.C. § 841(a)(1)
HARDY FREDDY PATTERSON
INFORMATION

The United States Attorney charges:

COUNT ONE
On or about June 3, 2020, in the Middle District of Florida, the
defendant,
HARDY FREDDY PATTERSON,
did knowingly and intentionally possess with intent to distribute a controlled
substance. The violation involved 50 grams or more of actual
methamphetamine, a Schedule II controlled substance.
In violation of 21 U.S.C. § 841(a)(1) and 841(b)(1)(A).
FORFEITURE
1. The allegations contained in Count One are incorporated by
reference for the purpose of alleging forfeiture pursuant to the provisions of 21

U.S.C. § 853.
Case 3:21-cr-00050-TJC-JBT Document1 Filed 05/19/21 Page 2 of 3 PagelD 2

2. Upon conviction of a violation of 21 U.S.C. § 841(a)(1), the
defendant shall forfeit to the United States, pursuant to 21 U.S.C. § 853(a)(1)
and (2), any property constituting, or derived from, any proceeds the
defendant obtained, directly or indirectly, as a result of such violation, and any
property used, or intended to be used, in any manner or part, to commit, or to
facilitate the commission of, such violation.

3. The property to be forfeited includes, but is not limited to,
$25,569.00 in United States currency.

4. If any of the property described above, as a result of any acts or

omissions of the defendant:

a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third
party;

Cc. has been placed beyond the jurisdiction of the Court;
d. has been substantially diminished in value; or

e. has been commingled with other property, which cannot
be divided without difficulty,
Case 3:21-cr-00050-TJC-JBT Document1 Filed 05/19/21 Page 3 of 3 PagelD 3

the United States shall be entitled to forfeiture of substitute property pursuant

to 21 U.S.C. § 853(p).

HOPPMANN

f(tq 7)
By: [

shley| Washikgtes

ssistant United States Attorney

ee

- ~ Kelly Karase
Assistant United States Attorney

Deputy Chief, Jacksonville
Division
